Citation Nr: 0408980	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from April 1946 to April 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating action by the 
RO that denied entitlement to a total rating for compensation 
purposes based on individual unemployability.  In April 2003 
the veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO.  In September 2003 the veteran 
gave testimony before the undersigned via videoconference 
from the RO.  Transcripts of both of these hearings are of 
record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

During the pendency of this appeal,  the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  Pub. L. 106-419, 
114 Stat. 1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126) and amended by 
Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003)).  The VCAA 
requires VA to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of the 
notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  These requirements are not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet App 183 
(2002).

The veteran has not received the notice required by § 5103(a) 
as interpreted by Quartuccio in regard to the veteran's claim 
for a total rating for compensation purposes based on 
individual unemployability.  

The Board also notes that during the veteran's 
videoconference hearing in September 2003, the veteran and 
his representative alluded to a statement from the veteran's 
treating VA physician, Doctor Hay, that commented on the 
effect of the veteran's coronary artery disease on the 
veteran's employability.  Review of the claims folder 
indicates that such a statement from Doctor Hay is not 
currently of record.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a claim for total rating 
based on individual unemployability, the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work. 38 U.S.C. § 5107(a); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1998).  In April 2003, the 
veteran underwent a VA examination in which the examiner 
concluded that the service-connected heart disease caused 
moderate functional impairment.  However, the examiner did 
not comment on whether such disability would preclude 
employment consistent with the veteran's education and 
experience.

In view of the foregoing, this case is again REMANDED to the 
RO for the following actions: 

1.  The RO should send the veteran and 
his attorney a letter in regard to his 
claim for a total rating for compensation 
purposes based on individual 
unemployability that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

2.  The RO should ask the veteran and his 
representative to provide a copy of the 
statement by the VA physician, identified 
as Doctor Hay, that discussed the effect 
of the veteran's coronary artery disease 
on the veteran's employability.  

3.  The RO should ask the examiner who 
conducted the April 2003 examination to 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not that the service connected 
heart disease precludes the veteran from 
obtaining and maintaining employment 
consistent with his education and 
occupational experience.  The examiner 
should provide a rationale for the 
opinion.  If the examiner is not 
available, another competent medical 
professional should provide the needed 
opinion.

The RO should then return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


